Title: To Benjamin Franklin from Kornmann & Co., 17 November 1781
From: Kornmann & Co.
To: Franklin, Benjamin


Monsieur
Paris le 17. 9bre. 1781.
Nous avons eu l’honneur de vous faire parvenir par le Canal de M. Grand une lettre qui nous a eté adressée pour vous par un de nos amis de Conigberg, nous avions prié M. grand d’en Solliciter la réponse et il Vient de nous faire dire que nous devions, Monsieur, nous adresser à vous directement. Nous vous prions, Monsieur, de nous faire l’honneur de nous marquer Si cette lettre aura réponse et de nous l’adresser pour la faire parvenir à notre ami qui nous a expressement recommandé de la Solliciter.
Nous avons l’honneur d’etre avec Respect Monsieur Vos très humbles & très obeïssans serviteurs /.
Kornmann ET C
 
Notation: Kornman & Co. Nov 17. 1781
